Citation Nr: 1428835	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent disabling for left shoulder bursitis, from October 19, 2011.

2.  Entitlement to a rating in excess of 30 percent disabling for right shoulder bursitis from October 19, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1976 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

In December 2008, the Veteran testified before a Decision Review Officer in Wichita, Kansas.  A transcript of that hearing is of record.

The Veteran's appeal for higher disability ratings for his bilateral shoulder disabilities were originally before the Board in July 2010, when it issued a decision denying a disability rating higher than 10 percent for the left shoulder disability, but granted a disability rating of 20 percent, but no higher, for the right shoulder disability.  The Veteran appealed the denial of higher disability ratings to the Court of Appeals for Veterans Claims (Court).  In May 2011, pursuant to a Joint Motion for Remand, the Court vacated the July 2010 Board decision and remanded the Veteran's appeal for appropriate action.  In September 2011, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for further development pursuant to the Joint Motion for Remand.  

In a January 2013 rating decision, the AMC granted a temporary 100 percent disability rating effective from September 1, 2010, to October 31, 2010, based on surgical or other treatment necessitating convalescence for the left shoulder, with an evaluation of 10 percent was assigned effective November 1, 2010, and a disability rating of 30 percent was granted from October 19, 2011.  In addition, a temporary 100 percent disability rating effective from December 1, 2010, to January 31, 2011, was granted for surgical or other treatment necessitating convalescence for the right shoulder, with an evaluation of 20 percent assigned effective February 1, 2011, and a disability rating of 30 percent granted from October 19, 2011.  The grants of disability ratings of 30 percent for both shoulder disabilities represented a grant of increased disability ratings from what had previously been assigned.

In a November 2013 decision, the Board denied a disability rating higher than 10 percent for the left shoulder disability for the period prior to September 1, 2010 and from November 1, 20910 to October 19, 2011.  In addition, the Board denied a disability rating higher than 20 percent for the right shoulder disability for the period prior to December 1, 2010 and from February 1, 2011 to October 19, 2011.  As for a disability rating higher than 30 percent for both shoulder disabilities, the Board remanded those issues to the AMC for additional development to include obtaining VA treatment records and a new VA examination.  In February 2014, the AMC issued a Supplemental Statement of the Case and returned the Veteran's appeal to the Board for adjudication.

During the pendency of the appeal, the Board notes that the Veteran has had various veterans' service organizations representing him.  After a review of all the VA Form 21-22s in the claims file, the Board concludes that the most recent Form 21-22 is in favor of The American Legion, and it has accepted representation of the Veteran's appeal.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the September 2013 remand, the Board specifically directed that the Veteran be afforded a VA examination to determine the current extent of his service-connected shoulder disabilities.  A review of the record shows that the AMC did request an examination be scheduled with the VA Heartland - West, VISN 15.  There is no indication in the record, however, what happened with the examination request and no indication that the AMC followed up regarding the requested examination.  As the representative points out, the Veteran appeared for examinations in January 2014 on multiple other conditions.  These examinations were conducted at the Eastern Kansas Healthcare System, Topeka Division, which the Board notes is part of VA Heartland - West, VISN 15.

Consequently, the Board finds that remand is necessary in order to comply with the prior remand's instruction to provide the Veteran with a contemporaneous VA examination.  As the Veteran just appeared in January 2014 for VA examination on other medical conditions at the Eastern Kansas Healthcare System, Topeka Division, such examination should be requested at that facility.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the Eastern Kansas Healthcare System, Topeka Division, to determine the extent of his service-connected shoulder disabilities.  All necessary diagnostic tests should be performed, and all clinical manifestations reported in detail.  The examiner should provide an opinion, if reasonably possible, as to whether the Veteran's reports of pain and inability to perform repetitive testing are consistent with the objective diagnostic findings (i.e. x-ray, MRI, drawer tests, etc.) and service-connected clinical diagnoses.

2.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal (i.e., entitlement to a disability rating in excess of 30 percent from October 19, 2011).  If a benefit sought on appeal is not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

